Citation Nr: 1610238	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  11-00 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an increased rating for panic disorder, currently evaluated as 70- percent disabling.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 2009. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Baltimore, Maryland that continued a 70-percent rating. The Board takes jurisdiction of the issue of a TDIU as part of the increased ratings claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran is in receipt of a combined 100 percent rating, TDIU could potentially be awarded on the basis of the psychiatric disability on appeal; thereby entitling her to special monthly compensation at the housebound benefits.  Buie v. Shinseki, 24 Vet. App. 242 (2010)

In January 2016, the Veteran appeared at a Board hearing at the Board's Central Offices in Washington, DC before the undersigned Veterans Law Judge. A transcript of the hearing testimony is associated with the claims file. After the hearing, the Veteran submitted additional medical evidence related to her claim, and she did not request initial RO review and consideration of the evidence. Thus, the Board may consider the evidence without the necessity for a remand.  See 38 U.S.C.A. § 7105(e).

The Veteran has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran testified that her panic attacks had increased in severity since her last examination in December 2008. Further, she no longer worked, and had been awarded disability benefits by the Social Security Administration (SSA), effective in August 2014. She also testified at the hearing that she had had thoughts of death and suicide. These symptoms were not reported at the 2008 examination.

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); The Veteran's testimony is competent evidence that her symptoms have increased in severity. See 38 C.F.R. § 3.159(a)(2). Further, once VA is put on notice that the Veteran is in receipt of SSA benefits, VA has a duty to obtain any related records extant. Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).

She also testified that she continued to receive psychiatric treatment.  The most recent treatment records in the claims file are dated in 2009.  VA has a duty to obtain all VA treatment records and all relevant records from other sources.  Sullivan v. McDonald, No. 2015-7076 (Fed. Cir Mar 8, 2016) (interpreting 38 CFR 3.159(c)(3) (2015)).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all records of VA treatment generated since September 2009, and records related to the SSA award of disability benefits.

2.  The Veteran should be asked to authorize VA to obtain records of any psychiatric treatment outside the VA system since 2009 or to submit the records herself.  The AOJ should obtain any records for which an authorization is received.

3.  The Veteran should be advised of any requested records that cannot be obtained; the efforts made to obtain the records; and any further actions that will be taken.

4.  After the above is complete, regardless of whether additional records are added to the file, arrange an examination of the Veteran to determine the current severity of her panic disorder.  The examiner's findings should include the occupational impairment of the Veteran's acquired mental disorder.

3.  After the above is complete, the AOJ shall re-adjudicate the claim, to include consideration of whether the Veteran's panic disorder alone, renders her unable to obtain or maintain substantially gainful employment. 

4.  If any benefit sought on appeal is denied, issue a supplemental statement of the case; and return the case to the Board, if all is in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




